Title: From James Madison to Ebenezer Huntington, 4 January 1818
From: Madison, James
To: Huntington, Ebenezer


Sir
Montpellier Jany. 4. 1818
I have duly reced. your letter of the 30th. Ult; in which you ask “whether the proposition to commute the half pay was suggested by Congress to the army, or by the army to Congress.”

Not being able at this moment to consult the Journals of Congress, or the co[n]temporary documents, I cannot answer the enqui[r]y with the certainty & precision I would wish. I beleive that the measure was brought into veiw by the Memorial of the Deputies from the army, Genl. McDougal &c, in the year 1783; and that ⟨it⟩ originated with the army in the mortifying attempts to stigmatize the receivers of half-pay as Pensioners. It cannot be doubted however that the gross sum substituted was accepted in the expectation that it wd be made of Specie value to the army. The Journals of the Revolutionary Congress will probably shew that unsuccessful propositions were made in that body to raise the sum to more than five years full pay.
I saw with sincear pleasure the late recommendation of the President on this subject, and wish that the sentiments of the Legislature may be found to corrispond with those that dictated it. Be pleased sir to accept my respects
J. M
